Judgment, Supreme Court, New York County (Michael E. Ambrecht, J.), rendered January 6, 2005, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s arguments for a reduced penalty under the Drug *264Law Reform Act (L 2004, ch 738) are without merit (People v Utsey, 7 NY3d 398 [2006]). Concur—Andrias, J.P., Saxe, Marlow, Nardelli and Williams, JJ.